Shaw, C. J.
The judgment of the superior court, in favor of the plaintiff, brought before this court by appeal, on the facts agreed, must be affirmed. The defendant knew that the persoi who paid him the money was a married woman, and wife of the plaintiff. It is so recited in his bond. The money paid to him by the plaintiff’s wife, as the law then stood, was prima facie the plaintiff’s money; and being bound to know the law, it must be assumed that the defendant knew it. The defendant acted on the belief that the wife had the authority of the husband for what she did; had that been so, he would have been safe, but on the proof the fact was otherwise. We cannot distinguish it from the recent cases of Ames v. Chew, 5 Met. 320, and Commonwealth v. Davis, 9 Cush. 283. The transaction having occurred before the St. of 1855, c. 304, it is not affected by the provisions of that act. Judgment for the plaintiff.